DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at line 5 recites “an acid” and is not clear if the “acid” recited at line 5 is the same as or different from the “acid” recited in line 1 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0033715 (hereinafter referred to as Adachi).
Adachi, in [0009]-[0012], [0041], discloses a resist composition that has a base resin whose solubility in a developer changes due to the action of an acid, wherein the acid is generated by the resist upon exposure, the resist composition includes an onium cation (see [0096]), and an anion (see[0095]). Adachi, in [0016], discloses that the resist composition includes a fluororesin component.  Adachi, in [0129] does not suggest the use of a quencher as necessary i.e., it can be excluded.   Adachi discloses the same claimed fluororesin component as that recited, see below,

    PNG
    media_image1.png
    142
    118
    media_image1.png
    Greyscale
 which does not have an acid dissociable site, and also discloses the following fluororesin repeating units, see below,

    PNG
    media_image2.png
    170
    138
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    214
    199
    media_image3.png
    Greyscale
.
Adachi teaches discloses the same claimed sulfonium cation moiety as that recited, see below,

    PNG
    media_image4.png
    314
    179
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    134
    189
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    238
    293
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    204
    284
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    266
    192
    media_image8.png
    Greyscale
(claims 1-3).
Adachi, in [0017], [0018], and [0019], discloses using the resist composition to form a resist film on a substrate and subjecting the resist film to liquid immersion exposure, followed by developing the exposed resist to form a resist pattern (claims 4-5).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 17, 2022.